Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This Office Action is a response to Applicant’s Election filed April 22, 2021.  
Claims 5, 7-14, 26, 28, 33, 40-42, 44-51, 53, 55 and 58 are pending in the present application.

Election/Restrictions
Applicant’s election (without traverse) of Group I in the reply filed on April 22, 2021 is acknowledged.  Applicant’s further election (without traverse) of miR-195 as the species of microRNA in the reply filed on April 22, 2021 is also acknowledged
Claims 42, 44-47, 49 and 51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on April 22, 2021.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 5, 7-14, 26, 28, 33, 40, 41, 48, 50, 53, 55 and 58 have been examined on the merits as detailed below:


Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed November 10, 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement and a signed copy is enclosed herewith.
Applicant’s IDS filed November 11, 2019 is acknowledged.  However, it fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It is noted that a copy of Non-Patent Literature Document Citation No. 2 could not be found in the file or any file the application claims priority to.  
The IDS filed November 11, 2019 has been placed in the application file, but Non-Patent Literature Document Citation No. 2 has been lined through to indicate that the Examiner has not considered this reference.

Drawings
The Drawings filed on November 11, 2019 are acknowledged.  However, the Drawings are objected to because some Drawings reference, “red to green fluorescence”.  See Figure 8, for example.  In the instant application, color drawings have been filed without an accompanying petition.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The 
  Color photographs and color drawings are not accepted unless a petition filed under 37 CFR 1.84(a)(2) is granted.  Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), three sets of color drawings or color photographs, as appropriate, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37CFR 1.84(b)(2).  Note that the requirement for three sets of color drawings under 37 CFR 1.84(a)(2)(ii) is not applicable to color drawings submitted via EFS-Web.  Therefore, only one set of such color drawings is necessary when filing via EFS-Web.  

                                                      Specification	Applicant’s reference to priority in the first paragraph of the Specification is acknowledged.  However, the reference should be updated to reflect U.S. Applications for Patents that have issued.

Priority
It is noted that the present application filed 11/11/2019 is a division of 15545937, filed 07/24/2017, now U.S. Patent No. 10493165.  15545937 is a national stage entry of PCT/US2016/015791, International Filing Date of 01/29/2016.  PCT/US2016/015791 claims priority from Provisional Application 62109764, filed 01/30/2015 and Provisional Application 62150318, filed 04/21/2015.
The claims of the present invention are drawn to an extracellular vesicle isolated from a cancer associated fibroblast (CAF), wherein the vesicle comprises a small molecule, and wherein the extracellular vesicle selectively targets a cancer cell.
Neither Provisional Application 62109764, filed 01/30/2015 nor Provisional Application 62150318, filed 04/21/2015 provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  It does not appear that any of the instantly filed claims are supported in either Provisional Application.  Specifically, neither Application supports an extracellular vesicle isolated from a cancer associated fibroblast (CAF), wherein the vesicle comprises a small molecule, and wherein the extracellular vesicle selectively targets a cancer cell.  In fact, the term, “small molecule” is absent from both disclosures.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 55 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 55 is dependent on claim 54.  Claim 54 was canceled in the Amendment filed January 21, 2020.  Because claim 55 is dependent on a canceled claim, the metes and bounds of claim 55 cannot be determined.  Therefore, claim 55 has not been further considered on the merits.    


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5, 7, 14, 26, 28, 33, 40, 41, 53 and 58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Josson et al. (Oncogene (2015), published online July 28, 2014, Vol. 34:2690-2699) (submitted on the IDS filed November 11, 2019).
The claims are drawn to an extracellular vesicle isolated from a cancer associated fibroblast (CAF), wherein the vesicle comprises a small molecule, and wherein the extracellular vesicle selectively targets a cancer cell.   
While the entire reference is relevant and relied upon, Josson et al. specifically teaches EV-mediated transfer studies using Vybrant cell-labeling solution conditioned medium (CM) from miR-409-overexpressing stromal cells (SON-409) was collected and EVs were extracted using Exo-Quick-TC solution (System Biosciences). EVs were suspended in phosphate-buffered saline (PBS) and then treated with DiL dye (red) (Vybrant Multi-Color Cell Labeling Kit; Life Technologies) for 20 min at 37°C. ARCaPE and C4-2B PCa cells were treated with dye-labeled EVs for 1 h at 37°C. Cancer cells were washed three times with the T-medium and once with PBS to remove the stain. Further cell membrane labeling was carried out with DiO dye (green) to distinguish the internalization of EVs. DiO was treated with cells for 20 min at 37°C. Cells were washed 
Josson et al. determined vimentin and the mRNA levels of smooth muscle α actin and both were increased in the stromal cells expressing miR-409.  See Figure 3, for example.
NOTE: Regarding miRNA determination from EVs, stromal cells were maintained in the T-medium with exosome-depleted fetal bovine serum media supplement (System Biosciences, Mountain View, CA, USA) for 72 h and CM was used to extract EVs. Exo-Quick-TC (System Biosciences) for tissue culture media and SeraMir Exosome RNA Purification Kit (System Biosciences) were used to extract miRNA from EVs.  MiRNA was detected for miR-409-5p/-3p and RNU6B (normalization) by qRT–PCR analysis.
Josson et al. disclose an extracellular vesicle isolated from a CAF, wherein the vesicle comprises a small molecule, and wherein the extracellular vesicle selectively targets a cancer cell.  Using the broadest reasonable interpretation consistent with the Specification, the Examiner is interpreting the miR-409 ectopically expressed in stromal cells as the small molecule requirement of the claims.
Therefore, claims 5, 7, 14, 26, 28, 33, 40, 41, 53 and 58 are anticipated by Josson et al.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 Claims 8 and 9 are rejected under 35 U.S.C. 103 as being obvious over Josson et al. (Oncogene (2015), published online July 28, 2014, Vol. 34:2690-2699) (submitted on the IDS filed November 11, 2019).
The claims are as described above.
Josson et al. is relied upon as discussed above.
Josson et al. teach an extracellular vesicle isolated from a CAF, wherein the vesicle comprises a small molecule, and wherein the extracellular vesicle selectively targets a cancer cell.  Given the broadest reasonable interpretation consistent with the Specification, the Examiner is interpreting the miR-409 ectopically expressed in stromal ex vivo and the labeling dye as the small molecule requirement of the claims. 
It would have been obvious to make to an extracellular vesicle isolated from a cancer associated fibroblast (CAF), wherein the vesicle comprises a small molecule, and wherein the extracellular vesicle selectively targets a cancer cell given the teachings and motivation of Josson et al.  
One of ordinary skill in the art would have been motivated to have the extracellular vesicle further comprise a recombinant polynucleotide, such as microRNA, that is heterologously expressed in the CAF or is loaded into the cell or EV ex vivo for the purpose of ectopically expressing the microRNA and observing internalization of the dye-labeled EVs as taught and suggested by Josson et al.  
Before the effective filing date of the claimed invention, the instant claims would have been prima facie obvious over the prior art of Josson et al. 


******
Claims 5 and 11-13 are rejected under 35 U.S.C. 103 as being obvious over Josson et al. (Oncogene (2015), published online July 28, 2014, Vol. 34:2690-2699) (submitted on the IDS filed November 11, 2019) in view of Booth et al. (Journal of Cell Biololgy, 2006 Vol. 172:923-935).
The claims are as described above.
Josson et al. is relied upon as discussed above.
ex vivo and the labeling dye as the small molecule requirement of the claims. 
Josson et al. do not teach the small molecule, phosphatidyl ethanolamine. 
Booth et al. teach N-fluorescein-phosphatidylethanolamine is selectively secreted from human cells in EVs.
It would have been obvious to make to an extracellular vesicle isolated from a cancer associated fibroblast (CAF), wherein the vesicle comprises a small molecule, and wherein the extracellular vesicle selectively targets a cancer cell given the teachings and motivation of Josson et al.  
One of ordinary skill in the art would have been motivated to have the extracellular vesicle further comprise a recombinant polynucleotide, such as microRNA, that is heterologously expressed in the CAF or is loaded into the cell or EV ex vivo for the purpose of ectopically expressing the microRNA and observing internalization of the dye-labeled EVs as taught and suggested by Josson et al.  
One of ordinary skill in the art would have been motivated to substitute the dye-labeled EV of Josson et al. with the dye-labeled EV of Booth et al. since it is obvious to substitute one functional equivalent for another, particularly when they are to be used for the same purpose.  See MPEP 2144.06.  KSR forecloses that the simple substitution of Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d).  Also, see M.P.E.P. §2144.07 which states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06.     
Before the effective filing date of the claimed invention, the instant claims would have been prima facie obvious over the combination of the prior art of Josson et al. and Booth et al.


Claims Rejection - Improper Markush
Claims 10, 48 and 50 are rejected on the judicially-created basis that it encompasses an improper grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 5, 7-14, 26, 28, 33, 40, 41, 48, 50, 53 55 and 58 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,493,165 B2 in view of in view of Booth et al. (Journal of Cell Biololgy, 2006 Vol. 172:923-935).  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the extracellular vesicle isolated from a liver cancer associated fibroblast (CAF), wherein the vesicle comprises an exogenous agent, wherein the exogenous agent is a heterologous polynucleotide comprising miR-195, miR-126, or miR-
U.S. Patent No. 10,493,165 does not teach that the extracellular vesicle isolated from a CAF comprises a small molecule.  However, one of ordinary skill in the art would have been motivated to have the extracellular vesicle isolated from a CAF comprises a small molecule, such as N-fluorescein-phosphatidylethanolamine, for the purpose of observing localization of the dye-labeled EVs as taught and suggested by Booth et al.  
The claims of U.S. Patent No. 10,493,165 in view of Booth et al. overlaps in scope and fully embraces that which is claimed in the present invention.  Therefore, a terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,493,165 is required.


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635